Citation Nr: 1114904	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for low back strain with degenerative changes, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for left leg radiculopathy, to include as secondary to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1990 to July 1991.  She also had service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issue of entitlement to service connection for left leg radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Low back strain with degenerative changes is manifested by subjective complaints of pain, fatigue, decreased endurance, and weakness; objectively, there is X-ray evidence of degenerative changes and flexion to no less than 90 degrees with combined range of motion to 230 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for low back strain with degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5285, 5292, 5293, 5294, 5295 (before and after September 23, 2002) and 5237, 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in December 2003 discussed the evidence of record and told the Veteran how VA would assist her in obtaining additional relevant evidence.

In September 2004 the Veteran was invited to submit evidence demonstrating worsening of her service-connected low back disability.  The evidence of record was listed and the Veteran was told how VA would assist her.

An April 2005 statement of the case discussed the criteria under which the Veteran's back disability is evaluated and the manner in which VA determines disability ratings.  

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  The Veteran has been provided with VA examinations, and the Board finds that they were adequate in that they were performed by neutral skilled providers who reviewed the claims file, interviewed the Veteran, and conducted complete physical examinations prior to rendering their conclusions.  Neither the appellant nor her representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2009).  

In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2 (2009).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability in question has not significantly changed and that a uniform evaluation is warranted.

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2009).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

The regulations for evaluation of certain disabilities of the spine were revised, effective on September 23, 2002.  67 Fed. Reg. 54345 (August 22, 2002).  Additional revisions were made to the evaluation criteria for disabilities of the spine, as well as re-numbering-effective on September 26, 2003.  Here either the old or new rating criteria may apply, although the new rating criteria are only applicable since their effective date.  VAOPGCPREC 3-2000.

Diagnostic Code 5295 pertaining to lumbosacral strain, effective prior to September 26, 2003 provided a 40 percent rating for severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  A 40 percent rating is the maximum available under Diagnostic Code 5295.

Prior to September 2003, the regulations provided a 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 40 percent rating is also the maximum available under this diagnostic code.

Effective September 26, 2003, the general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides a 40 percent rating for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is applicable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating for unfavorable ankylosis of the entire spine.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.

Effective from September 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for intervertebral disc syndrome was renumbered as Diagnostic Code 5243.  The regulations remained the same in effect. However, there was some minor re-phrasing.  In this respect, Diagnostic Code 5243 provided the following:  Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  It also deleted the old Note 2.

On VA examination in May 2003 the Veteran's history was reviewed.  The examiner noted that probable mechanical low back pain was assessed in January 2003.  The Veteran denied incontinence.  She noted that she had started working one month previously and had lost two days from work since then due to back pain.  She related that she was able to perform activities of daily living.  On physical examination, the Veteran wore a lumbar corset.  There were no postural defects and the Veteran walked well.  She could heel and toe walk.  She was able to flex to 95 degrees but reported a pulling sensation in the lumbar region on the left at approximately 90 degrees.  Extension was to 20 degrees.  Lateral bending was also to 20 degrees.  There was no fatigability or incoordination on repetitive flexion.  There was mild paraspinous muscle spasm of the left lumbar region.  Straight leg raising was negative bilaterally.  X-ray examination revealed degenerative changes at L1-2 and L2-3, as well as scoliosis.  The impression was degenerative changes of the lumbar spine with intermittent low back pain.  

On VA examination in January 2004, the Veteran had some flattening of the lumbar lordosis.  There was no tenderness to palpation and no spasm of the lumbar paramusculature.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, side bending to 35 degrees bilaterally, and rotation to 30 degrees bilaterally.  There were no changes in range of motion following 18 repetitions of flexion and extension.  The Veteran did complain of pain throughout the entire range of motion, as well as fatigue, decreased endurance, and weakness.  X-rays revealed stable degenerative changes.  The assessment was degenerative changes of the lumbar spine.

An additional VA examination was carried out in September 2004.  The Veteran's history and complaints were reviewed.  Physical examination revealed no obvious postural defects.  The Veteran walked well, and could heel and toe walk.  She flexed to 103 degrees with complaints of a pulling sensation across the lumbar region.  There was no fatigability or incoordination noted on repetitive movement, and maximum forward flexion was to 104 degrees.  Extension was to 21 degrees, right lateral bending was to 26 degrees, left lateral bending was to 24 degrees, and rotation was to 35 degrees bilaterally.  The pertinent impression was degenerative changes of the lumbar spine.  

On VA examination in February 2005 the Veteran related that although she was able to sit for long periods, she had to shift in her seat.  She noted that she was unable to stand throughout a work day and that walking throughout a work day was also difficult.  Physical examination revealed symmetric muscle bulk with no spasm.  There was tenderness to palpation.  Bony landmarks were aligned.  The examiner noted that the Veteran could flex to approximately 150 degrees.  The Veteran stated that she could not flex further due to stiffness.  Pain and stiffness increased over the course of four repetitions.  Hyperextension was to 30 degrees and limited by stiffness and pain.  Lateral bending was to 45 degrees on the right and slightly more on the left, causing stretching pain primarily on the left side.  Rotation was to 15 degrees, limited by pain.  

Upon remand of the instant issue, an additional VA examination was carried out in April 2009.  The Veteran's history was reviewed.  She denied incapacitating episodes in the previous 12 months.  The examiner noted that the Veteran used a cane but that no specific limping was noted.  On physical examination there was no vertebral or paraspinous muscle tenderness to palpation.  Thoracolumbar posture was mildly lordotic with palpable mild scoliosis to the right.  The Veteran's gait was normal.  Range of motion testing revealed flexion to 90 degrees, extension to 25 degrees, lateral flexion to 30 degrees bilaterally with mild pain at the extreme, and rotation to 30 degrees on the left and to 25 degrees on the right.  Passive range of motion was unchanged from active range.  The examiner noted that there was no pain with motion except that which was noted.  Toe and heel walking was normal.  Straight leg test was normal.  There was no additional functional limitation secondary to repetitive use.  The diagnosis was L2-3 retrolisthesis and spinal stenosis with marked deformity and marked multilevel degenerative disc disease.

Upon careful review of the record, the Board concludes that an evaluation in excess of 40 percent for the Veteran's low back disability is not warranted.  The current 40 percent evaluation contemplates severe lumbosacral strain or severe limitation of motion under the old critera.   As noted, these are the maximum evaluations under those criteria.  Under the new criteria, the current 40 percent evaluation contemplates forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher evaluation requires evidence demonstrating ankylosis under the old and new criteria, with the new critera requiring unfavorable ankylosis of the entire thoracolumbar spine.  Although higher evaluations are provided under the criteria for intervertebral disc syndrome, such is not shown by the objective record.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the symptoms and objective findings required for the next higher evaluation.  Here, repetitive exercise did not change the ranges of motion to any significant degree.  Again, the Board notes that a higher evaluation based on limitation of motion must be supported by ankylosis of the entire thoracolumbar spine.  As such, the Board finds that the currently assigned 40 percent evaluation is appropriate for the Veteran's low back strain with degenerative changes.

The Board notes that the Veteran is competent to report that her disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's low back disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for low back strain with degenerative changes is denied.


REMAND

In its January 2009 remand, the Board directed that a VA examination be conducted to determine the etiology of her claimed left leg radiculopathy.  At that time, the Board related that it was unclear whether the Veteran had a confirmed diagnosis of radiculopathy.  On VA examination in April 2009, the examiner concluded that there was no clinical objective evidence of peripheral neuropathy or nerve root impingement affecting the left lower extremity, and determined that there was no diagnosis of radiculopathy.  

However, following the VA examination, the Veteran underwent further treatment and submitted records of such to the Board.  Specifically, these records indicate that in May 2009, a VA neurologist provided an assessment of chronic low back pain and left sciatica, most likely secondary to nerve root impingement.  The Veteran subsequently underwent epidural injections and nerve root blocks.  Notably, while the VA neurologist assessed left sciatica and stated that such was most likely due to nerve root impingement, an opinion regarding whether this finding is related to the Veteran's service-connected low back disability remains absent from the record.  The VA examiner should be requested to review the evidence added to the record since his April 2009 examination of the Veteran and opine on the etiology of the May 2009 findings.

In light of the above discussion, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the April 2009 VA spine examination.  He should be asked to address the May 2009 neurologist's record and the subsequent treatment records showing epidural blocks.  He should be asked, in light of that evidence, whether the Veteran currently experiences left lower extremity neuropathy or radiculopathy and if so, whether 
it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such is related to the Veteran's service-connected low back disability.

The examiner should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The complete rationale for all opinions expressed should be supported by a discussion of the relevant evidence of record.

2.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


